Case: 1:19-cv-05768 Document #: 56-11 Filed: 03/10/20 Page 1 of 4 PageID #:1216




                      EXHIBIT 11
             Case: 1:19-cv-05768 Document #: 56-11 Filed: 03/10/20 Page 2 of 4 PageID #:1217



                                       Koehler | Dinkel
                                              Partners in Employment Management

                                              January 24, 2020
          SENT VIA EMAIL
          Michael A. Josephson (mjosephson@mybackwages.com)
          Andrew W. Dunlap (adunlap@mybackwages.com)
          Taylor A. Jones (tjones@mybackwages.com)
          JOSEPHSON DUNLAP
          11 Greenway Plaza, Suite 3050
          Houston, Texas 77046

          Richard J. Burch
          BRUCKNER BURCH PLLC (rburch@brucknerburch.com)
          8 Greenway Plaza, Suite 1500
          Houston, Texas 77046

          Douglas M. Werman (dwerman@flsalaw.com)
          Maureen A. Salas      (msalas@flsalaw.com)
          WERMAN SALAS PC
          77 W. Washington St., Suite 1402
          Chicago, Illinois 60602

          Dear Counsel:

                 The purpose of this correspondence is to confirm our prior conversations regarding the
          30(b)(6) deposition. The deposition was originally scheduled to take place on January 27, 2020.
          Due to your request, Plaintiff Rossman’s deposition was re-scheduled, resulting in the
          rescheduling of the 30(b)(6) deposition to February 10, 2020.

                  As you were previously advised over the phone on or about January 10, 2020, the witness
          who will be testifying is Mitch Hulet, Chief Risk Officer. As discussed, we had numerous
          meetings (and have additional meetings scheduled prior to the deposition) with Mr. Hulet in an
          effort to ensure that he is properly prepared to testify to the topics outlined on the 30(b)(6)
          deposition notice, pursuant to the parties agreed narrowing of the scope, as noted below. ENE
          anticipates that Mr. Hulet will be prepared and able to testify to the narrowed topics; however,
          should Mr. Hulet not be able to sufficiently answer questions related to any of the identified topics
          in the 30(b)(6) notice, ENE will work to identify an individual who can properly testify, if
          necessary. Please be advised that the purpose of this statement is not to lengthen the process or
          hinder the deposition in any manner, as neither party wants to endure a second or supplemental
          30(b)(6) deposition.

                 First, with regard to the narrowing of the scope, Plaintiff agreed (via phone and confirmed
          via email) to narrow the definitions used within the notice as follows:


Renée L. Koehler, Esq.                                                                                   Koehler | Dinkel LLC
Email: rkoehler@kdllclaw.com                                                                             900 S. Frontage Rd.
                                                      www.kdllclaw.com                                             Suite 300
Stephanie M. Dinkel, Esq.                                                                                Woodridge, IL 60517
Email: sdinkel@kdllclaw.com                                                                            Tel: (630) 505-9939
                                                                                                       Fax: (630) 505-9969
  Case: 1:19-cv-05768 Document #: 56-11 Filed: 03/10/20 Page 3 of 4 PageID #:1218




   •   Putative Class Members: All Project Consultants/Inspectors who worked for ENE at any
       time during the last three years who were paid the same hourly rate for all hours worked,
       including those hours in excess of 40 hours in single workweek, or, “straight time for
       overtime.”

   •   Illinois Class Members: All Project Consultants/Inspectors who worked for ENE at any
       time during the last three years in Illinois who were paid the same hourly rate for all hours
       worked, including those hours in excess of 40 hours in single workweek, or, “straight time
       for overtime.”

   •   Massachusetts Class Members: All Project Consultants/Inspectors who worked for ENE
       at any time during the last three years in Massachusetts who were paid the same hourly rate
       for all hours worked, including those hours in excess of 40 hours in single workweek, or,
       “straight time for overtime.”

On January 21, 2020, Plaintiff issued an Amended 30(b)(6) Notice of Deposition, which now
incorporates the above narrowed definitions. As discussed, however, ENE continues to object to
the scope of the proposed collective, as not all Inspectors are similarly situated, and such objection
will be reiterated on the record at the time of the deposition.

         Second, with regard to the narrowing of the scope, Plaintiff provided a list of the topics via
email on which he may seek testimony back to 2009 – i.e. Topics 11-15, 19, 21-23, and 25-26. As
discussed, ENE continued to object to the overly broad scope of a 10-year “relevant time period.”
In Plaintiff’s Amended 30(b)(6) Notice, the “relevant time period” was narrowed to January 1,
2011 through the present. It appears that in accordance with ENE’s objection, Plaintiff narrowed
“the relevant time period” to 2011 for Topics 11-15, 19, 21-23, and 25-26. ENE does not object
to the time period beginning in 2011, to the extent the questions relate to ENE’s good faith defense.
Should any questions not relate to the good faith defense, ENE will reiterate on the record its
objections as any questions outside that scope should be limited to the alleged three-year statute
of limitations pursuant to the FLSA. Further, ENE continues its objection to any time period that
extends forward past the date the complaint was filed in this case.

       In the amended 30(b)(6) notice we recently received, there are new topics covering ESI
information. As you know, we have provided information related to those questions in our
correspondence of January 24, 2020.

       Also, as discussed, ENE objects to Plaintiff’s definition of “straight time for overtime.” As
ENE uses that term, it should be defined as paying additional compensation above and beyond any
guaranteed minimum salary.

       Also, as discussed on the phone regarding Topic No. 30, in addition to its objections
regarding relevance and overly broad scope of the topic (and discovery request), it is not within
ENE’s authority to produce and/or testify to any Confidential Information in its Master Service
Agreement. For example, in the Master Services Agreement with Ameren, what constitutes
Confidential Information in the agreement is determined by the client, not by ENE. Plaintiff has
issued subpoenas to third parties requesting any master services agreements directly. It is these




                                                  2
  Case: 1:19-cv-05768 Document #: 56-11 Filed: 03/10/20 Page 4 of 4 PageID #:1219




third parties who are in the proper position to determine whether their agreements maybe disclosed
and to what extent. As such, although Mr. Hulet may to be able to provide general overview
questions, he is contractually prohibited from testifying to any portion of agreements that may be
considered as Confidential Information of the client. It is ENE’s understanding that Plaintiff is
continuing to seek such documents directly from the third parties. Currently, Plaintiff has not
advised ENE as to whether it has obtained any such documents. Should Plaintiff intend to try to
ask questions about any documents it receives from third parties, Plaintiff must produce such
documents sufficiently in advance of the deposition (not the day of) so that the deponent can
prepare accordingly.

If you have any questions or would like to discuss, please contact me.

Sincerely,

  /s/Stephanie Dinkel
Stephanie M. Dinkel




                                                3
